Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shelton, IV et al (2007/0175962) in view of the teaching of Beetel et al (2006/0273135).
	Shelton provides a surgical instrument comprising an elongate shaft (8 – Figure 1) and an end effector (12) movable between open and closed configurations and comprising a first jaw (24) and a second jaw (22).  The first jaw includes an array of electrodes  extending on opposite sides longitudinal axis.  See, for example, paragraph 
	Beetel discloses an analogous surgical instrument comprising an end effector with first and second jaws for grasping and stapling tissue.  In particular, Beetel teach that it is known to provide a plurality of electrodes along the longitudinal axis of the jaw and using the sensors to determine an operating parameter (i.e. a tissue gap between the jaws) which is then used to control operation of the device.  See, for example, paragraphs [0100-0102].
	To have provided the Shelton, IV et al device with electrode sensors on the jaw(s) to provide an operating parameter to control the speed of the electric motor during the procedure would have been an obvious consideration for one of ordinary skill in the art, particularly since Shelton teaches sensing closure to control the motor speed and further since Beetel teach an alternative means to sense closure (i.e. tissue gap) using electrodes on the jaw members.
	Regarding claim 18, Beetel expressly teach monitoring the operating parameter of a tissue gap to control the operation of the device as addressed above.  Regarding 
	Regarding claim 20, see above discussion of claim 17.  The only difference in claim 20 is the recitation of a plurality of sensing elements as opposed to an array of electrodes.  The examiner maintains that electrodes may also be sensing elements, and Beetel specifically disclose a wide variety of sensing elements that may be used to detect closure of the device.  Regarding claims 21 and 22, see discussion of claims 18 and 19 above.  
	Regarding claim 23, see above discussion of claim 17.  The only difference in claims 23 is the recitation “wherein tissue of a patient is positionable in said tissue gap”.  The examiner maintains that both Shelton and Beetel disclose positioning tissue between the jaw members in order for the tissue to be stapled.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,238,385. Although the claims at issue are not identical, they are not patentably distinct from each other they recite the same general invention with only minor, obvious differences in the claimed limitations.

Claims 17-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,470,763. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same general invention with only minor, obvious differences in the claimed limitations.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/March 11, 2022